
	
		II
		112th CONGRESS
		2d Session
		S. 3358
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2012
			Mr. Cardin (for himself,
			 Mr. Kirk, and Ms. Mikulski) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Older Americans Act of 1965 to provide
		  social service agencies with the resources to provide services to meet the
		  unique needs of Holocaust survivors to age in place with dignity, comfort,
		  security, and quality of life.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Responding to Urgent needs of
			 Survivors of the Holocaust Act or the RUSH
			 Act.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purposes.
					Sec. 3. Findings.
					TITLE I—Responding to the needs of Holocaust
				survivors
					Subtitle A—Definition, grants, and other programs
					Sec. 101. Definition.
					Sec. 102. Organization.
					Sec. 103. Area plans.
					Sec. 104. State plans.
					Sec. 105. Consumer contributions.
					Sec. 106. Program authorized.
					Sec. 107. Prevention of elder abuse, neglect, and
				exploitation.
					Subtitle B—Activities for health, independence, and
				longevity
					Sec. 111. Innovation to improve transportation for older
				individuals who are Holocaust survivors.
					Subtitle C—Functions within Administration for Community
				Living to assist Holocaust survivors
					Sec. 121. Designation of individual within the
				Administration.
					Sec. 122. Annual report to congress.
					TITLE II—Nutrition services for all older individuals
					Sec. 201. Nutrition services.
				
			2.PurposesThe purposes of this Act are—
			(1)to include
			 older individuals who are Holocaust survivors to the list of
			 groups that receive preference for services as defined in section 305(a)(2)(E)
			 of the Older Americans Act of 1965 (42 U.S.C. 3025(a)(2)(E));
			(2)to designate
			 within the Administration on Aging an individual to have responsibility for
			 older individuals who are Holocaust survivors; and
			(3)to create a grant
			 program to increase and improve transportation services for older individuals,
			 with preference to those older individuals who are Holocaust survivors.
			3.FindingsCongress finds the following:
			(1)During the
			 Holocaust, which took place between 1933 and 1945, an estimated 6,000,000 Jews,
			 as well as millions from other targeted groups, were murdered by the Nazis and
			 their collaborators.
			(2)Approximately
			 127,000 Holocaust survivors remain in the United States, and thousands pass
			 away each year.
			(3)Holocaust
			 survivors are getting older and frailer, and will be seeking additional support
			 and assistance from social service providers to enable them to age in place.
			 Providers face increased levels of demand from vulnerable individuals without
			 any additional revenue to cover needed services.
			(4)All Holocaust
			 survivors are at least 65 years old, with approximately
			 3/4 of them older than 75 and a majority in their 80s and
			 90s.
			(5)More than half of
			 all Holocaust survivors who emigrated to the United States from the former
			 Soviet Union after 1965 fell beneath 200 percent of the Federal poverty
			 threshold in 2010 and constitute an extremely vulnerable at-risk population in
			 the United States.
			(6)Holocaust
			 survivors continue to live with the mental and physical scars of the
			 unconscionable trauma caused by the Holocaust.
			(7)While
			 institutionalized settings are beneficial for some older people, long-term care
			 facilities can have an adverse effect on Holocaust survivors. For many
			 Holocaust survivors, institutionalized settings reintroduce sights, sounds,
			 smells, emotions, and routines which can induce panic, anxiety, and
			 re-traumatization as a result of experiences resulting from the
			 Holocaust.
			(8)Approximately
			 2/3 of Holocaust survivors live alone and living alone is
			 a risk factor for institutionalization.
			(9)Low-income
			 Holocaust survivors are more reliant on social service programs than most other
			 older Americans, with proportionally more Holocaust survivors needing services
			 such as personal care, home-delivered and congregate meals, transportation,
			 counseling, and mental health support.
			IResponding to the
			 needs of Holocaust survivors
			ADefinition,
			 grants, and other programs
				101.DefinitionSection 102 of the Older Americans Act of
			 1965 (42 U.S.C. 3002) is amended—
					(1)in paragraph (24)—
						(A)in subparagraph (B), by striking
			 and;
						(B)in subparagraph
			 (C)(ii), by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(D)status as a
				Holocaust
				survivor.
								;
						(2)by redesignating
			 paragraphs (26) through (54) as paragraphs (27) through (55); and
					(3)by inserting after paragraph (25) the
			 following:
						
							(26)The term
				Holocaust survivor means an individual who—
								(A)(i)lived in a country
				between 1933 and 1945 under a Nazi regime, under Nazi occupation, or under the
				control of Nazi collaborators; or
									(ii)fled from a country between 1933
				and 1945 under a Nazi regime, under Nazi occupation, or under the control of
				Nazi collaborators;
									(B)was persecuted
				between 1933 and 1945 on the basis of race, religion, physical or mental
				disability, sexual orientation, political affiliation, ethnicity, or other
				basis; and
								(C)was a member of a
				group that was persecuted by the
				Nazis.
								.
					102.OrganizationSection 305(a) of the Older Americans Act of
			 1965 (42 U.S.C. 3025(a)) is amended—
					(1)in paragraph
			 (1)(E), by inserting older individuals who are Holocaust
			 survivors, after proficiency, each place it appears;
			 and
					(2)in paragraph (2)(E), by inserting
			 older individuals who are Holocaust survivors, after
			 proficiency,.
					103.Area
			 plansSection 306 of the Older
			 Americans Act of 1965 (42 U.S.C. 3026) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (1), by inserting older
			 individuals who are Holocaust survivors, after
			 proficiency, each place it appears;
						(B)in paragraph (4)—
							(i)in
			 subparagraph (A)—
								(I)in clause
			 (i)(I)(bb), by inserting older individuals who are Holocaust
			 survivors, after proficiency,; and
								(II)in clause (ii), by inserting older
			 individuals who are Holocaust survivors, after
			 proficiency, each place it appears;
								(ii)in
			 subparagraph (B)(i)—
								(I)in subclause (VI),
			 by striking and at the end; and
								(II)by inserting
			 after subclause (VII) the following:
									
										(VIII)older individuals who are Holocaust
				survivors; and
										;
				and
								(iii)in subparagraph
			 (B)(ii), by striking subclauses (I) through (VI) and inserting
			 subclauses (I) through (VIII); and
							(C)in paragraph
			 (7)(B)(iii), by inserting , in particular, older individuals who are
			 Holocaust survivors,  after placement; and
						(2)in subsection (b)(2)(B), by inserting
			 older individuals who are Holocaust survivors, after
			 areas,.
					104.State
			 plansSection 307(a) of the
			 Older Americans Act of 1965 (42 U.S.C. 3027(a)) is amended—
					(1)in paragraph (4), by inserting older
			 individuals who are Holocaust survivors, after
			 proficiency,;
					(2)in paragraph (16)—
						(A)in subparagraph (A)—
							(i)in
			 clause (v), by striking and at the end; and
							(ii)by
			 adding at the end the following:
								
									(vii)older individuals who are Holocaust
				survivors; and
									;
				and
							(B)in subparagraph
			 (B), by striking clauses (i) through (vi) and inserting
			 clauses (i) through (vii); and
						(3)in paragraph (28)(B)(ii), by inserting
			 older individuals who are Holocaust survivors, after
			 areas,.
					105.Consumer
			 contributionsSection 315 of
			 the Older Americans Act of 1965 (42 U.S.C. 3030c–2) is amended—
					(1)in subsection (c)(2), by inserting
			 older individuals who are Holocaust survivors, after
			 proficiency,; and
					(2)in subsection (d), by inserting
			 older individuals who are Holocaust survivors, after
			 proficiency,.
					106.Program
			 authorizedSection
			 373(c)(2)(A) of the Older Americans Act of 1965 (42 U.S.C. 3030s–1(c)(2)(A)) is
			 amended by striking individuals) inserting individuals
			 and older individuals who are Holocaust survivors).
				107.Prevention of
			 elder abuse, neglect, and exploitationSection 721(b)(12) of the Older Americans
			 Act of 1965 (42 U.S.C. 3058i(b)(12)) is amended—
					(1)in subparagraph
			 (B), by striking or at the end;
					(2)in subparagraph
			 (C), by striking the period at the end and inserting ; or;
			 and
					(3)by adding at the end the following:
						
							(D)older individuals who are Holocaust
				survivors.
							.
					BActivities for
			 health, independence, and longevity
				111.Innovation to
			 improve transportation for older individuals who are Holocaust
			 survivorsPart A of title IV
			 of the Older Americans Act of 1965 (42 U.S.C. 3032 et seq.) is amended by
			 adding at the end the following:
					
						423.Innovation to
				improve transportation for older individuals who are Holocaust
				survivors
							(a)In
				generalThe Assistant Secretary shall award grants or contracts
				to nonprofit organizations to increase and improve transportation services,
				including affordable non-emergency transportation to medical appointments and
				shopping for food and other essential items, to enable older individuals to
				remain in the community, with preference toward those older individuals who are
				Holocaust survivors. The Assistant Secretary shall make grants or enter into
				such contracts for period of not less than 5 years.
							(b)Use of
				funds
								(1)In
				generalA nonprofit organization receiving a grant or contract
				under subsection (a) shall use the funds received through such grant or
				contract to carry out a demonstration project, or to provide technical
				assistance to assist local transit providers, area agencies on aging, senior
				centers, and local senior support groups, to encourage and facilitate
				coordination of Federal, State, and local transportation services and resources
				for older individuals who are Holocaust survivors. The organization may use the
				funds to develop and carry out an innovative transportation demonstration
				project to create transportation services for older individuals.
								(2)Specific
				activitiesIn carrying out a demonstration project or providing
				technical assistance under paragraph (1) the organization may carry out
				activities that include—
									(A)developing
				innovative approaches for improving access by older individuals to
				transportation services, including volunteer driver programs, economically
				sustainable transportation programs, and programs that allow older individuals
				to transfer their automobiles to a provider of transportation services in
				exchange for the services;
									(B)preparing
				information on transportation options and resources for older individuals and
				organizations serving such individuals, and disseminating the information by
				establishing and operating a toll-free telephone number;
									(C)developing models
				and best practices for providing comprehensive integrated transportation
				services for older individuals, including services administered by the
				Secretary of Transportation, by providing ongoing technical assistance to
				agencies providing services under title III and by assisting in coordination of
				public and community transportation services; and
									(D)providing special
				services to link older individuals to transportation services not provided
				under title III.
									(c)PreferenceIn
				awarding grants and entering into contracts under subsection (a), the Assistant
				Secretary shall give preference to organizations and institutions that have
				previous extensive experience working with and conducting assessment of the
				needs of Holocaust survivors who are older individuals.
							(d)ConsultationIn
				determining the type of programs and activities used to improve and increase
				transportation assistance for Holocaust survivors, the Assistant Secretary
				shall consult with the individual designated under section 122 of the
				Responding to Urgent needs of Survivors of
				the Holocaust Act and with national organizations with special
				expertise in serving Holocaust survivors who are older individuals.
							(e)Eligible
				entitiesTo be eligible to receive a grant or enter into a
				contract under subsection (a), an entity shall have previous extensive
				experience working with and conducting assessment of the needs of older
				individuals.
							.
				CFunctions within
			 Administration for Community Living to assist Holocaust survivors
				121.Designation of
			 individual within the AdministrationThe Administrator for Community Living is
			 authorized to designate within the Administration for Community Living a person
			 who has specialized training, background, or experience with Holocaust survivor
			 issues to have responsibility for implementing services for older individuals
			 who are Holocaust survivors.
				122.Annual report to
			 congressThe Administrator for
			 Community Living, with assistance from the individual designated under section
			 121, shall prepare and submit to Congress an annual report on the status and
			 needs, including the priority areas of concern, of older individuals (as
			 defined in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002)) who
			 are Holocaust survivors.
				IINutrition
			 services for all older individuals
			201.Nutrition
			 services
				(a)In
			 generalSection 339(2) of the
			 Older Americans Act of 1065 (42 U.S.C. 3030g–21(2)) is amended—
					(1)in subparagraph (A), by amending clause
			 (iii) to read as follows:
						
							(iii)to the maximum
				extent practicable, are adjusted and appropriately funded to meet any special
				health-related or other dietary needs of program participants, including needs
				based on religious, cultural, or ethnic
				requirements,
							;
					(2)in subparagraph
			 (J), by striking , and and inserting a comma;
					(3)in subparagraph
			 (K), by striking the period and inserting , and; and
					(4)by adding at the
			 end the following:
						
							(L)encourages
				individuals who distribute nutrition services under subpart 2 to engage in
				conversation with homebound older individuals and to be aware of the warning
				signs of medical emergencies, injury or abuse in order to reduce isolation and
				promote
				wellbeing.
							.
					(b)Study of
			 nutrition projectsSection 317(a)(2) of the Older Americans Act
			 Amendments of 2006 (Public Law 106–365) is amended—
					(1)in subparagraph
			 (B), by striking ; and and inserting a semicolon;
					(2)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(D)an analysis of
				service providers’ abilities to obtain viable contracts for special foods
				necessary to meet a religious requirement, required dietary need, or ethnic
				consideration.
							.
					
